DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Amended claims 18-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Applicant has amended claims 18-20 to be method claims, whereas all claims examined in the previous Office Action are product claims.
Since applicant has received an action on the merits for the originally presented invention (i.e. product of a glove), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
The amendments filed with the written response received on May 2, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-5 and 7-20 have been amended; claim 6 is canceled; claims 18-20 are withdrawn from further consideration. Accordingly, claims 1-5 and 7-20 are pending in this application, with an action on the merits to follow regarding claims 1-5 and 7-17.
Claim Objections
Claims 1, 8 and 17 are objected to because of the following informalities:  
Claim 1, line 12: “comprises” would be clearer if rewritten as “each comprise”
Claim 1, lines 26-27: “a hook and loop fasteners” has a typographical error and should recite “a hook and loop fastener”
Claim 8, line 13: “a thumb metacarpophalangeal joint” should recite “the thumb metacarpophalangeal joint”, since Applicant already positively recites “a thumb metacarpophalangeal joint” in lines 8-9 of claim 8
Claim 8, line 13: “a forefinger metacarpophalangeal joint” should recite “the forefinger metacarpophalangeal joint”, since Applicant already positively recites “a forefinger metacarpophalangeal joint” in line 9 of claim 8
Claim 8, lines 13-14: “a middle finger metacarpophalangeal joint” should recite “the middle finger metacarpophalangeal joint”, since Applicant already positively recites “a middle finger metacarpophalangeal joint” in lines 9-10 of claim 8
Claim 8, line 14: “a ring finger metacarpophalangeal joint” should recite “the ring finger metacarpophalangeal joint”, since Applicant already positively recites “a ring finger metacarpophalangeal joint” in line 10 of claim 8
Claim 8, lines 14-15: “a pinkie finger metacarpophalangeal joint” should recite “the pinkie finger metacarpophalangeal joint”, since Applicant already positively recites “a pinkie finger metacarpophalangeal joint” in lines 10-11 of claim 8
Claim 17, line 2: it appears Applicant failed to delete the words that appear after “2.5”, and Examiner suggests deleting “glove body further”.
Appropriate correction is required.  Applicant is suggested to closely proofread all claim language prior to filing of any future response(s).
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2, Applicant recites “wherein said high grip tackifier material is positioned throughout the thumb stall palmar portion”.  This limitation is already recited in claim 1, from which claim 2 depends, wherein claim 1 recites “said high grip tackifier material is disposed throughout at least the thumb stall palmar portion”.  Therefore, claim 2 fails to further limit claim 1.
Regarding claim 16, Applicant recites “wherein said high grip tackifier material is positioned throughout the thumb stall palmar portion”. This limitation is already recited in claim 8, from which claim 16 depends, wherein claim 8 recites “said high grip tackifier material is positioned throughout at least the thumb stall palmar portion”.  Therefore, claim 16 fails to further limit claim 8.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 and 11-17 (claims 2 and 16 as best as can be understood) are rejected under 35 U.S.C. 103 as being unpatentable over Jones-Roberson (hereinafter “Jones”) (USPN 6,189,150) in view of Rios et al. (hereinafter “Rios”) (US 2010/0183814).
Regarding independent claim 1, Jones discloses a sports glove (glove #10; Examiner notes that the adjective term “sports” does not further structurally define the claimed glove in any patentably-distinguishing sense, and it is merely directed to the intended use of the glove, wherein glove #10 is at least capable of being used in sports activity; Jones teaches that the glove #10 is suitable “for a broad range of applications” (Col. 3, Line 17 of Jones)) comprising a glove body (see Figs. 1-3, which illustrate a general glove body for glove #10; “principal portion #14” is a glove body) with dorsal and palmar portions (palm side #16 (i.e. palmar portion); back side #18 (i.e. dorsal portion); visible part of glove body in Figs. 1-3 shows an arbitrary dorsal portion; the opposite side that covers the palm of the user, when worn, is an arbitrary palmar portion; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) for overlaying respective back and palm regions of a user's hand (see Figs. 2 and 4, which show a palm of hand being covered; Fig. 3 shows a dorsal side of the user’s hand being capable of being covered; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)), the glove body dorsal and palmar portions comprising distal and proximal ends (bottom end at #12 is a proximal end; upper end near openings #20, 22, 24 and bottom of finger #26 and thumb #28 stalls is a distal end) with a plurality of digital stalls projecting from said distal end (forefinger stall #26 and thumb stall #28; see Figs. 1-6), wherein the proximal end of the glove body dorsal and palmar portions collectively define a glove body proximal end, and the distal end of the glove body dorsal and palmar portions collectively define a glove body distal end (as noted above); said glove body dorsal portion is adapted to cover the back region of the hand, and said glove body palmar portion is adapted to cover the palm region of the hand when the glove is worn (as noted above; the glove is capable of performing this function, wherein back side #18 covers back of the user’s hand, when worn, and palm side #16 covers the palm of the user’s hand, when worn); said plurality of digital stalls includes a forefinger stall (#26) and a thumb stall (#28) each adapted to receive a forefinger and a thumb of the user's hand, respectively, therein (see Figs.; Col. 3, Lines 54-56), wherein said thumb stall and forefinger stall comprises a stall dorsal portion (generally, the back half portion of each stall is a dorsal portion for that stall) and a stall palmar portion (generally, the palm half portion of each stall is a palmar portion for that stall); said forefinger stall is adapted to fully enclose said forefinger, and said thumb stall is adapted to fully enclose said thumb when the glove is worn (Col. 3, Lines 54-56); said glove body distal end comprises at least two separate ringlets (#20/22/24) that are positioned such that when the glove is worn, at least the user's ring finger and pinkie finger individually extend through said at least two separate ringlets (Col. 3, Lines 48-51); wherein said glove is adapted to leave essentially completely uncovered the ring finger; wherein said glove is adapted to leave essentially completely uncovered the pinkie finger (see Figs.; Col. 3, Lines 48-51); and, wherein said glove body further comprises a wrist portion that is designed to surround a wrist of the user when the glove is worn (generally at #12 is a wrist portion; wrist encircling portion #12); and, wherein the wrist portion is expansible so as to hold securely to the user's wrist (Col. 3, Lines 18-19 state that the glove can be made of a stretchable material; Col. 3, Lines 38-40 state that the wrist portion #12 is integral with the principal portion #14); and, wherein said glove dorsal portion comprises a strap means comprising a strap and for mechanically fastening the glove body securely about the user's hand when the glove is worn (Col. 3, Lines 35-38 indicate a strap can be used as a means for securing the glove to the wearer’s hand, in use).  Jones teaches that its wrist encircling portion #12 has a means of securing #29 that can be a strap or hook pile and loop pile (VELCRO®) fastener (i.e. a hook and loop fastener) (Col. 3, Lines 33-38 of Jones), but does not explicitly state that both of these are used together, and is therefore silent to the strap means having both a strap and a hook and loop fastener, as recited in the claim.  Jones is silent to said thumb stall palmar portion further comprising a high grip tackifier material configured to provide a high coefficient of friction, said high grip tackifier material being disposed throughout at least the thumb stall palmar portion that is adapted to overlay a distal phalanx of the wearers thumb when the glove is worn.
Rios teaches a glove (#400) that includes a palmar portion (underside portion #401; palm portion #402; see Figs. 17-18 of Rios) and finger stalls #406.  The glove further includes a wrist strap fastening means #416, which can also include hook-and-loop material (Para. 0132 of Rios).  Rios teaches that the palm portion includes a grip material applied thereto on the entire interior palm in order to improve grip of the glove (Para. 0130 of Rios).
Jones and Rios teach analogous inventions in the field of gloves.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have utilized both the strap and the hook-and-loop fasteners disclosed by Jones together (as taught by Rios, in order to allow the glove to be adjustably tightened about the wrist of the wearer, as is extremely well-known in the art), and further obvious to have added a grip material to the entire palm interior of the glove of Jones, as taught by Rios, in order to improve grip capability of the glove, as taught by Rios (Para. 0130 of Rios), thereby resulting in the thumb stall palmar portion including a high grip tackifier material that can provide high coefficient of friction (Paras. 0075-0077 of Rios teach that coefficient of friction of the material can reach as high as 5, 9 or 40, depending on the material selected and the surface with which the material is tested against) and being disposed throughout the thumb stall palmar portion which is adapted to overlay a distal phalanx of the thumb, when worn (since the whole thumb is covered by the stall, and the entire interior palm of the glove has the grip material added thereto, then the palmar portion of the thumb stall would have grip material capable of overlaying the user’s distal phalanx, in use; see Figs. 17-18 of Rios, showing such coverage). 
Regarding claim 2, the modified glove of Jones (i.e. Jones in view of Rios, as explained with respect to claim 1 above) is disclosed such that said high grip tackifier material is positioned throughout the thumb stall palmar portion (as taught by Rios and incorporated into Jones, as explained in the 35 U.S.C. 103 rejection of claim 1 above).
Regarding claim 3, the modified glove of Jones (i.e. Jones in view of Rios, as explained with respect to claim 1 above) is disclosed such that said high grip tackifier material is adapted to provide a high coefficient of friction of at least 2.5 (as noted above, Rios teaches that the material can provide a coefficient of friction as high as 5, 9 or 40 (Paras. 0075-0077 of Rios)).
Regarding claim 4, the modified glove of Jones (i.e. Jones in view of Rios, as explained with respect to claim 1 above) is disclosed such that said high grip tackifier material is further positioned along the forefinger stall palmar portion (since the high grip material is added to the entire palmar surface of the glove in the modification, this would also include the palmar portion of the forefinger stall; see Fig. 17 of Rios).
Regarding claim 7, the modified glove of Jones (i.e. Jones in view of Rios, as explained with respect to claim 1 above) is disclosed such that said glove body palmar portion further comprises of a tackified material that is positioned between a metacarpal of the thumb and a metacarpal of the forefinger, when the glove is worn (since the grip material is on the entire interior palm surface of the glove, as modified, this would also include high grip tackified material positioned between thumb and forefinger metacarpals, when worn; see Fig. 17 of Rios, showing the extent of grip material #420, on the palm of the glove, as modified onto Jones).
Regarding independent claim 8, the modified glove of Jones (i.e. Jones in view of Rios, as such modification is explained with respect to claim 1 above) is disclosed to teach a sports glove comprising a glove body with dorsal and palmar portions for overlaying respective back and palm regions of a user's hand, the glove body dorsal portion and palmar portion comprising distal and proximal ends with a plurality of digital stalls projecting from said distal end, wherein the proximal ends of the glove body dorsal portion and palmar portions collectively define a glove body proximal end, and the distal ends of the glove body dorsal portion and palmar portions collectively define a glove body distal end (as addressed above in the 35 U.S.C. 103 rejection of independent claim 1); said glove body dorsal portion is adapted to cover the back region of the hand, including a thumb metacarpophalangeal joint, a forefinger metacarpophalangeal joint, a middle finger metacarpophalangeal joint, a ring finger metacarpophalangeal joint, and a pinkie finger metacarpophalangeal joint of the hand, and wherein said glove body palmar portion is adapted to cover the palm region of the hand, including a thumb metacarpophalangeal joint, a forefinger metacarpophalangeal joint, a middle finger metacarpophalangeal joint, a ring finger metacarpophalangeal joint, and a pinkie finger metacarpophalangeal joint of the hand (see Figs. 1 and 3 of Jones, which show the back side #18 (i.e. dorsal portion) configured to cover all the metacarpophalangeal joints listed here); wherein said plurality of digital stalls includes a forefinger finger stall and a thumb stall each adapted to receive a forefinger and a thumb of the user's hand, respectively, therein; said forefinger stall is adapted to fully enclose said forefinger including the fingertip of said forefinger, and said thumb stall is adapted to fully enclose said thumb, including enclosing the fingertips of said thumb of the user, respectively, when the glove is worn; wherein at least two separate ringlets are formed and positioned on said glove body distal end enabling the user's ring finger and pinkie finger to individually extend through said ringlets; wherein said glove is adapted to leave essentially completely uncovered the ring finger; wherein said glove is adapted to leave essentially completely uncovered the pinkie finger (as addressed above in the 35 U.S.C. 103 rejection of independent claim 1); and, wherein said glove body further comprises a wrist portion that is designed to surround a wrist of the user when the glove is worn; and, wherein said wrist portion is expansible; and, wherein said glove body dorsal portion comprises a strap and a hook and loop fastener for mechanically fastening the glove body securely about the user's hand when the glove is worn (as addressed above in the 35 U.S.C. 103 rejection of independent claim 1); and, wherein said thumb stall palmar portion further comprises a high grip tackifier material, said high grip tackifier material is positioned throughout at least the thumb stall palmar portion that is adapted to overlay a distal phalanx of the wearers thumb when the glove is worn (as addressed above in the 35 U.S.C. 103 rejection of independent claim 1).
Regarding claim 9, the modified glove of Jones (i.e. Jones in view of Rios, as explained with respect to claims 1 and 8 above) is disclosed such that a third separate ringlet is formed and positioned on said glove body distal end enabling the middle finger of the user's hand to individually extend through said third separate ringlet; wherein said glove is adapted to leave essentially completely uncovered the middle finger when the glove is worn (hole #24 is the third ringlet, capable of performing this functionality).
Regarding claim 11, the modified glove of Jones (i.e. Jones in view of Rios, as explained with respect to claims 1 and 8 above) is disclosed such that said high grip tackified material comprises a tackifier resin (Rios teaches that silicone polymer is used for the high grip material, which is a tackifier resin inasmuch as has been defined in the claim).
Regarding claim 12, the modified glove of Jones (i.e. Jones in view of Rios, as explained with respect to claims 1 and 8 above) is disclosed such that said high grip tackified material comprises a tackified coating (Abstract of Rios states that the silicone composition is a solution coated onto a substrate, wherein the silicone is a tackified material applied onto Jones in the modification).
Regarding claim 13, the modified glove of Jones (i.e. Jones in view of Rios, as explained with respect to claims 1 and 8 above) is disclosed such that said forefinger stall palmar portion further comprises a high grip tackifier material that is adapted to overlay at least a distal phalanx of the user's forefinger when the glove is worn (since the high grip material is added to the entire palmar surface of the glove in the modification, this would also include the palmar portion of the forefinger stall; see Fig. 17 of Rios).
Regarding claim 14, the modified glove of Jones (i.e. Jones in view of Rios, as explained with respect to claims 1 and 8 above) is disclosed such that said high grip tackifier material is disposed throughout the entire palmar portion of the forefinger stall (since the high grip material is added to the entire palmar surface of the glove in the modification, this would also include the entire palmar portion of the forefinger stall; see Fig. 17 of Rios).
Regarding claim 15, the modified glove of Jones (i.e. Jones in view of Rios, as explained with respect to claims 1 and 8 above) is disclosed such that said glove body further comprises micro holes disposed along the dorsal portion of the sports glove for ventilation purposes (see holes #32/34/36 in Figs. 1 and 3 of Jones; Examiner notes that the term “micro” does not establish any particular size of a hole required to meet the limitation in the claim).
Regarding claim 16, the modified glove of Jones (i.e. Jones in view of Rios, as explained with respect to claims 1 and 8 above) is disclosed such that said high grip tackifier material is positioned throughout the thumb stall palmar portion (as taught by Rios and incorporated into Jones, as explained in the 35 U.S.C. 103 rejection of claims 1 and 8 above).
Regarding claim 17, the modified glove of Jones (i.e. Jones in view of Rios, as explained with respect to claims 1 and 8 above) is disclosed such that said high grip tackifier material is adapted to provide a high coefficient of friction of at least 2.5 (as noted above, Rios teaches that the material can provide a coefficient of friction as high as 5, 9 or 40 (Paras. 0075-0077 of Rios)).
Claims 5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Rios as applied to claims 1 and 8, respectively, above, and further in view of Hayes (USPN 5,625,900).
Regarding claims 5 and 10, the modified glove of Jones (i.e. Jones in view of Rios, as applied to claims 1 and 8, respectively, above) is disclosed to teach all the limitations of claims 1 and 8, respectively, as set forth above.  Modified Jones is silent to the high grip tackifier material consisting of a tackified leather material.
Hayes teaches a glove that includes a high grip material applied to a substrate layer, the high grip material includes a layer of artificial leather #32 with a tacky material #30 applied to an outer surface thereof, each disposed on the substrate layer palm area #20 of the glove (Fig. 5 of Hayes; Col. 3, Lines 60-62 of Hayes).
Modified Jones and Hayes teach analogous inventions in the field of gloves.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have used the tacky layer and synthetic leather layer together (as taught by Hayes) as the grip material of choice in modified Jones, in order to provide an alternative known material that is capable of providing the user with increased gripping capability, which is well-known in the art of gloves. As a result of the modification, said high grip tackifier material consists of a tackified leather material (the synthetic leather #32 is tackified by the tacky material layer #30).
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732